
	
		I
		112th CONGRESS
		1st Session
		H. R. 3294
		IN THE HOUSE OF REPRESENTATIVES
		
			November 1, 2011
			Mr. Bucshon (for
			 himself, Mr. Farenthold, and
			 Mr. Pence) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend title 23, United States Code, to provide funding
		  flexibility for transportation emergencies, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 State Transportation Emergency Flexibility Act of
			 2011.
		2.Funding
			 flexibility for transportation emergencies
			(a)In
			 generalChapter 3 of title
			 23, United States Code, is amended by adding at the end the following:
				
					330.Funding
				flexibility for transportation emergencies
						(a)In
				generalNotwithstanding any
				other provision of law, the chief executive of a State, after declaring an
				emergency with respect to a transportation facility under subsection (b), may
				use any covered funds of the State to repair or replace the transportation
				facility.
						(b)Declaration of
				emergencyTo declare an
				emergency with respect to a transportation facility for purposes of subsection
				(a), the chief executive of a State shall provide to the Secretary written
				notice of the declaration, which shall specify—
							(1)the
				emergency;
							(2)the affected
				transportation facility; and
							(3)the repair or
				replacement activities to be carried out.
							(c)DefinitionsIn
				this section, the following definitions apply:
							(1)Covered
				fundsThe term covered
				funds means any amounts apportioned to a State under this title or
				section 1303 or 1404 of SAFETEA–LU (23 U.S.C. 101 note; 402 note), including
				any such amounts required to be set aside for a purpose other than the repair
				or replacement of a transportation facility under this section.
							(2)EmergencyThe term emergency means any
				event or condition that—
								(A)affects a
				transportation facility; and
								(B)is determined to
				be an emergency by the chief executive of a State.
								(3)Transportation
				facilityThe term transportation facility means any
				component of the National Highway
				System.
							.
			(b)Clerical
			 amendmentThe analysis for such chapter is amended by adding at
			 the end the following:
				
					
						330. Funding flexibility for
				transportation
				emergencies.
					
					.
			
